Title: To James Madison from Benjamin L. Lear, 14 December 1822
From: Lear, Benjamin L.
To: Madison, James


                
                    Dear Sir,
                    Washington, 14 Decr. 1822.
                
                At the request of my friend Captain Hull of the navy, I have been Endeavouring to settle, at the Treasury Department, the accounts of his uncle, the unfortunate General Hull, once Governor of Michigan, and have Effected a settlement, of all I believe, excepting the charge made by him for his salary as Governor of Michigan, from 1st of April 1812 to the 1st of March 1814, at $2000 per annum. This charge is resisted at the Department, upon the ground that he was not Entitled to receive his salary as Govr. of Michigan while he was receiving pay as a Brigr. Genl. of the Army. But Genl. Hull adheres to this charge as perfectly fair & just, because, he says, it was not only understood by the Executive, but Expressly stipulated by him as a condition of his acceptance of the office of Brigr. Genl. that he should continue to hold that of Govr. of Michigan & shd. receive the pay of both, and this he considers sanctioned by the Examples of Genl. St. Clare, Genl. Wilkinson & others. The present Secretary of State knows, of course, nothing of the understanding between Genl. Hull and the Executive on this subject, and the present President, with whom I have conversed on the subject, thinks that no such understanding Existed with regard to the pay, altho’ he is certain that both the offices were to be held by Genl. Hull. Mr. Attwater, the Secretary of the province, performed the duties of Governor, during Genl Hulls absence on command, but received no additional compensation for it, & the appropriation of the Gove[r]nor’s salary was regularly made by Congress during the whole time. Genl. Hull has forwarded a letter from Mr. Bradley, who was in the Senate at that time, & who states, that his understanding, & he believes that of the Senate & of the Executive at that time, was accordant with Genl. Hull’s recollection on the subject, & the Genl. further states that some members of the Senate told him then, that they shd. vote agst. his nomination, because he was to receive the Pay of both offices.
                Under these circumstances, Sir, I have been advised at the Treasury Department, to request the favor of you, to say what is your recollection on the subject, and whether it was stipulated or understood that Genl. Hull was to receive the pay of both offices?
                I am sure, sir, that you will readily Excuse the liberty I have taken of writing to you on the subject, since it is desired by the accounting officers of the department as well as by Genl. Hull, to Effect a just settlement of

the accounts between them, and to serve a man, who, whatever may have been his public defection, is Estimable in private life & overwhelmed with misfortunes.
                My mother, being informed that I am wri⟨ting⟩ to you, begs to avail herself of the occasion to assure Mrs. Madison of her particular respect & affectionate remembrance, to which permit me to add, Sir, the sincere respect for her & yourself, of Your most obedient servant,
                
                    Benjamin L. Lear
                
            